820 F.2d 1220Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Julian Del PRADO-MONTERO, Plaintiff-Appellant,v.I. WHITE, Federal Correctional Institution Petersburg,Defendant-Appellee.
No. 86-7620.
United States Court of Appeals, Fourth Circuit.
Submitted April 23, 1987.Decided June 1, 1987.

Before RUSSELL, HALL and PHILLIPS, Circuit Judges.
Julian Del Prado-Montero, appellant pro se.
PER CURIAM:


1
Julian Del Prado-Montero appeals the district court's denial of his petition for a writ of habeas corpus brought pursuant to 28 U.S.C. Sec. 2241.  In his petition Prado-Montero seeks a four-month credit against his five-year sentence which was imposed in October 1983.  We conclude that this appeal is moot because Prado-Montero challenges only factors that delayed his parole date, and because he has already been released from custody on parole, we find no purpose in reaching the merits of his arguments.   Vandenberg v. Rodgers, 801 F.2d 377 (10th Cir.1986).


2
Prado-Montero faces no collateral consequences as a result of this dismissal as moot.  He has been released and, therefore, has obtained the relief that he sought.  No live controversy remains.   Lane v. Williams, 455 U.S. 624, 633 (1982).  Finally, this case does not present an issue capable of repetition yet evading review.


3
We vacate the district court's judgment on the Sec. 2241 petition and remand the case for dismissal of the petition because the petition has become moot on appeal.   United States v. Munsingwear, 340 U.S. 36, 39-41 (1950).


4
We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


5
VACATED AND REMANDED WITH DIRECTIONS.